Plaintiff in error, Buster Holland, was convicted in the county court of Nowata county upon information charging that in said county on the 30th day of July, 1914, he did sell one quart of whisky to one J.T. Brown, and he was sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days.
From the judgment he appealed by filing in this court on September 27, 1915, a petition in error with case-made. The errors assigned are based upon the instructions given by the court. No authorities are cited in support of said assignments, and we find they are without merit. No material error appearing in the record the judgment is affirmed. Mandate forthwith.